Exhibit 10.8a

 

AMENDMENT TO THE SRA INTERNATIONAL, INC.

401(k) SAVINGS PLAN

 

WHEREAS, SRA International, Inc. (the “Company”) currently maintains the SRA
International, Inc. 401(k) Savings Plan as amended and restated effective
January 1, 2001 (the “Plan”) for the benefit of its employees and their
beneficiaries; and

 

WHEREAS, the Company has reserved the power to amend the Plan under Section 16.2
and the Company desires to amend the Plan.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.

 

Effective December 12, 1994, Section 18.14 of the Plan shall be amended to read
as follows:

 

“Notwithstanding any other provision of this Plan to the contrary, effective
December 12, 1994, contributions, benefits and service credit with respect to
qualified military service (as defined in Code Section 414(u)(5)) will be
provided in accordance with Section 414(u) of the Code and any applicable
regulations thereunder.”

 

2.

 

Effective January 1, 1998, Section 2.33(a) of the Plan is amended to read as
follows:

 

“An employee’s ‘compensation’ means Compensation as defined in Sections 2.14 and
2.15 of the Plan.”

 

3.

 

Effective January 1, 1998, Section 2.14 of the Plan shall be amended by adding
to the end thereof the following:

 

“Further, for purposes of the limitation on Annual Additions, for limitation
years beginning after December 31, 1997, Compensation paid or made available
during such limitation years shall include any elective deferral (as defined in
Code Section 402(g)(3)), any amount which is contributed or deferred by the
employer at the election of the employee and which is not includable in the
gross income of the employee by reason of section 125 or 457 of the Code, and
any elective Code Section 132(f) qualified transportation fringe benefits.”

 

1



--------------------------------------------------------------------------------

4.

 

Effective for Plan Years beginning after December 31, 1996, Section 4.5(c)(ii)
of the Plan is amended by inserting after the existing second sentence thereof
the following:

 

“Notwithstanding the foregoing, effective for Plan Years beginning after
December 31, 1996, excess contributions are allocated to the Highly Compensated
Employees with the largest amounts of employer contributions taken into account
in calculating the Actual Contribution Percentage test for the year in which the
excess arose, beginning with the Highly Compensated Employee with the largest
amount of such employer contributions and continuing in descending order until
all of the excess contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined after distribution of any
excess contributions. Excess contributions allocated to a participant shall be
distributed from the participant’s Employer Matching Contribution Account.”

 

5.

 

Effective for Plan Years beginning after December 31, 1996, Section 5.2(c)(2)(A)
of the Plan is amended by inserting at the end of the second paragraph thereof
the following:

 

“Notwithstanding the foregoing, effective for Plan Years beginning after
December 31, 1996, excess contributions are allocated to the Highly Compensated
Employees with the largest amounts of employer contributions taken into account
in calculating the Actual Deferral Percentage test for the year in which the
excess arose, beginning with the Highly Compensated Employee with the largest
amount of such employer contributions and continuing in descending order until
all of the excess contributions have been allocated. For purposes of the
preceding sentence, the “largest amount” is determined after distribution of any
excess contributions. Excess contributions allocated to a participant shall be
distributed from the participant’s Employer Salary Reduction Contribution
Account and the participant’s Employer Matching Contribution Account (to the
extent that it contains qualified matching contributions) in proportion to the
Participant’s elective deferrals and qualified matching contributions (to the
extent used in the Actual Deferral Percentage test) for the Plan Year.”

 

6.

 

Effective January 1, 2002, Section 5.1(a)(ii)(B) of the Plan is amended by
deleting the phrase “twenty percent (20%)” in the first sentence thereof and by
substituting in its place the phrase “fifty percent (50%)”.

 

2



--------------------------------------------------------------------------------

7.

 

PREAMBLE

 

1. Adoption and Effective Date of Amendment.

 

The amendment of the Plan set forth in this Part 7 is adopted to reflect certain
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”). This amendment is intended as good faith compliance with the
requirements of EGTRRA and is to be construed in accordance with EGTRRA and
guidance issued thereunder. Except as otherwise provided, this amendment shall
be effective as of the first day of the first plan year beginning after December
31, 2001.

 

2. Supersession of Inconsistent Provisions.

 

This amendment shall supersede the provisions of the Plan to the extent those
provisions are inconsistent with the provisions of this amendment.

 

Section I. Limitations on Contributions.

 

1.1. Effective Date.

 

This section shall be effective for limitation years beginning after December
31, 2001.

 

1.2. Maximum Annual Addition.

 

Except to the extent permitted under Section VIII of this amendment and section
414(v) of the Code, if applicable, the annual addition that may be contributed
or allocated to a Participant’s account under the Plan for any limitation year
shall not exceed the lesser of:

 

  (a) $40,000, as adjusted for increases in the cost-of-living under section
415(d) of the Code, or

 

  (b) 100 percent of the participant’s compensation, within the meaning of
section 415(c)(3) of the Code, for the limitation year. The compensation limit
referred to in (b) shall not apply to any contribution for medical benefits
after separation from service (within the meaning of section 401(h) or section
419A(f)(2) of the Code) which is otherwise treated as an annual addition.

 

Section II. Increase in Compensation Limit.

 

The annual compensation of each participant taken into account in determining
allocations for any Plan Year beginning after December 31, 2001, shall not
exceed $200,000, as adjusted for cost-of-living increases in accordance with
section 401(a)(17)(B) of the Code. Annual compensation means compensation during
the Plan Year or such other consecutive 12-month period over which compensation
is otherwise determined under the Plan (the determination period). The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

 

3



--------------------------------------------------------------------------------

Section III. Modification of Top-Heavy Rules.

 

3.1. Effective Date.

 

This section shall apply for purposes of determining whether the Plan is a
Top-Heavy Plan under section 416(g) of the Code for Plan years beginning after
December 31, 2001, and whether the Plan satisfies the minimum benefits
requirements of section 416(c) of the Code for such years. This section amends
Article IX of the Plan.

 

3.2. Determination of Top-Heavy Status.

 

  3.2.1 Key Employee.

 

Key Employee means any Employee or former Employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the employer having annual compensation greater than
$130,000 (as adjusted under section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5-percent owner of the employer, or a
1-percent owner of the employer having annual compensation of more than
$150,000. For this purpose, annual compensation means compensation within the
meaning of section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 

3.2.2 Determination of Present Values and Amounts.

 

This section 3.2.2 shall apply for purposes of determining the present values of
accrued benefits and the amounts of account balances of Employees as of the
determination date.

 

  3.2.2.1 Distributions During Year Ending on the Determination Date.

 

The present values of accrued benefits and the amounts of account balances of an
Employee as of the determination date shall be increased by the distributions
made with respect to the Employee under the Plan and any plan aggregated with
the Plan under section 416(g)(2) of the Code during the 1-year period ending on
the determination date. The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the Plan under section 416(g)(2)(A)(i) of the Code. In the case
of a distribution made for a reason other than separation from service, death,
or disability, this provision shall be applied by substituting “5-year period”
for “1-year period.”

 

  3.2.2.2 Employees not Performing Services During Year Ending on the
Determination Date.

 

4



--------------------------------------------------------------------------------

The accrued benefits and accounts of any individual who has not performed
services for the employer during the 1-year period ending on the determination
date shall not be taken into account.

 

3.3. Minimum Benefits.

 

  3.3.1 Matching Contributions.

 

Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of section 416(c)(2) of the
Code and the Plan. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of the
actual contribution percentage test and other requirements of section 401(m) of
the Code.

 

3.3.2 Contributions Under Other Plans.

 

The minimum benefit requirement may be met in another plan (including another
plan that consists solely of a cash or deferred arrangement which meets the
requirements of section 401(k)(12) of the Code and matching contributions with
respect to which the requirements of section 401(m)(11) of the Code are met).

 

Section IV. Direct Rollovers of Plan Distributions.

 

4.1. Effective Date.

 

This section shall apply to distributions made after December 31, 2001.

 

4.2. Modification of Definition of Eligible Retirement Plan.

 

For purposes of the direct rollover provisions in Article VIII of the Plan, an
eligible retirement plan shall also mean an annuity contract described in
section 403(b) of the Code and an eligible plan under section 457(b) of the Code
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan. The definition of eligible retirement plan shall also apply in the case of
a distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in section
414(p) of the Code.

 

4.3. Modification of Definition of Eligible Rollover Distribution to Exclude
Hardship Distributions.

 

For purposes of the direct rollover provisions in Article VIII of the Plan, any
amount that is distributed on account of hardship shall not be an eligible
rollover distribution and the distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan.

 

5



--------------------------------------------------------------------------------

4.4. Modification of Definition of Eligible Rollover Distribution to Include
After-Tax Employee Contributions.

 

For purposes of the direct rollover provisions in Article VIII of the Plan, a
portion of a distribution shall not fail to be an eligible rollover distribution
merely because the portion consists of after-tax employee contributions which
are not includible in gross income. However, such portion may be transferred
only to an individual retirement account or annuity described in section 408(a)
or (b) of the Code, or to a qualified defined contribution plan described in
section 401(a) or 403(a) of the Code that agrees to separately account for
amounts so transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such
distribution which is not so includible.

 

Section V. Rollovers from Other Plans.

 

5.1. Participant Rollover Contributions and/or Direct Rollovers.

 

The Plan will accept participant rollover contributions and/or direct rollovers
of distributions made after December 31, 2001, from the following types of
plans:

 

  (a) The Plan will accept a direct rollover of an eligible rollover
distributions from:

 

  (i) A qualified plan described in section 401(a) or 403(a) of the Code,
excluding after-tax employee contributions.

 

  (ii) An annuity contract described in section 403(b) of the Code.

 

  (iii) An eligible plan under section 457(b) of the Code which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.

 

  (b) The Plan will accept a Participant contribution of an eligible rollover
distribution from:

 

  (i) A qualified plan described in section 401(a) or 403(a) of the Code.

 

  (ii) An annuity contract described in section 403(b) of the Code.

 

  (iii) An eligible plan under section 457(b) of the Code which is maintained by
a state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state.

 

  (c) The Plan will accept a Participant rollover contribution of the portion of
a distribution from an individual retirement account or annuity described in
section 408(a) or 408(b) of the Code that is eligible to be rolled over and
would otherwise be includible in gross income.

 

6



--------------------------------------------------------------------------------

5.2. Effective Date of Direct Rollover and Participant Rollover Contribution
Provisions.

 

Section V, Rollovers From Other Plans, shall be effective on January 1, 2002.

 

Section VI. Repeal of the Multiple Use Test.

 

The multiple use test described in Treasury Regulation section 1.401(m)-2 and
Article V of the Plan shall not apply for Plan Years beginning after December
31, 2001.

 

Section VII. Elective Deferrals – Contribution Limitation.

 

No Participant shall be permitted to have elective deferrals made under this
Plan, or any other qualified plan maintained by the employer during any taxable
year, in excess of the dollar limitation contained in section 402(g) of the Code
in effect for such taxable year, except to the extent permitted under Section
VIII of this amendment and section 414(v) of the Code, if applicable.

 

Section VIII. Catch-Up Contributions.

 

All Employees who are eligible to make elective deferrals under this Plan and
who have attained age 50 before the close of the Plan Year shall be eligible to
make catch-up contributions in accordance with, and subject to the limitations
of, section 414(v) of the Code. Such catch-up contributions shall not be taken
into account for purposes of the provisions of the Plan implementing the
required limitations of sections 402(g) and 415 of the Code. The Plan shall not
be treated as failing to satisfy the provisions of the Plan implementing the
requirements of section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of the
Code, as applicable, by reason of the making of such catch-up contributions.
This section shall be effective for contributions after December 31, 2001.

 

Section IX. Suspension Period Following Hardship Distribution.

 

A Participant who receives a distribution of elective deferrals after December
31, 2001, on account of hardship shall be prohibited from making elective
deferrals and employee contributions under this and all other plans of the
employer for 6 months after receipt of the distribution. A Participant who
receives a distribution of elective deferrals in calendar year 2001 on account
of hardship shall be prohibited from making elective deferrals and employee
contributions under this and all other plans of the employer for 6 months after
receipt of the distribution or until January 1, 2002, if later.

 

Section X. Distribution Upon Severance From Employment.

 

A Participant’s elective deferrals, qualified nonelective contributions,
qualified matching contributions, and earnings attributable to these
contributions shall be distributed on account of the Participant’s severance
from employment. However, such a distribution shall be subject to the other
provisions of the Plan regarding distributions, other than provisions that
require a separation from service before such amounts may be distributed.
Section X, Distribution Upon Severance from Employment, shall apply for
distributions after December 31, 2001, regardless of when the severance from
employment occurred.

 

7



--------------------------------------------------------------------------------

Section XI. Plan Loans For Owner-Employees and Shareholder Employees.

 

Effective for Plan loans made after December 31, 2001, Plan provisions
prohibiting loans to any owner-employee or shareholder-employee, if any, shall
cease to apply.

 

Section XII. Rollovers Disregarded in Involuntary Cash-Outs.

 

Effective for distributions made after December 31, 2001, for purposes of
Section 8.6 of the Plan, the value of a participant’s nonforfeitable account
balance shall be determined without regard to that portion of the account
balance that is attributable to rollover contributions (and earnings allocable
thereto) within the meaning of sections 402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16) of the Code. If the value of the participant’s
nonforfeitable account balance as so determined is $5,000 or less, the plan
shall immediately distribute the participant’s entire nonforfeitable account
balance.

 

8.

 

REQUIRED MINIMUM DISTRIBUTIONS

 

ARTICLE I

 

1.1. Effective Date. The provisions set forth in Part 8 of this Amendment will
apply for purposes of determining required minimum distributions for calendar
years beginning with the 2002 calendar year.

 

1.2. Coordination with Minimum Distribution Requirements Previously in Effect.
If the effective date of this Amendment is earlier than calendar years beginning
with the 2003 calendar year, required minimum distributions for 2002 under this
Amendment will be determined as follows. If the total amount of 2002 required
minimum distributions under the Plan made to the distributee prior to the
effective date of this Amendment equals or exceeds the required minimum
distributions determined under this Amendment, then no additional distributions
will be required to be made for 2002 on or after such date to the distributee.
If the total amount of 2002 required minimum distributions under the Plan made
to the distributee prior to the effective date of this Amendment is less than
the amount determined under this Amendment, then required minimum distributions
for 2002 on and after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Amendment.

 

1.3. Precedence. The requirements of this Amendment will take precedence over
any inconsistent provisions of the Plan.

 

1.4. Requirements of Treasury Regulations Incorporated. All distributions
required under this Amendment will be determined and made in accordance with the
Treasury regulations under Section 401(a)(9) of the Internal Revenue Code.

 

1.5. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Amendment, distributions may be made under a designation made before
January 1, 1984, in accordance with Section 242(b)(2) of the Tax Equity and
Fiscal Responsibility Act (TEFRA) and the provisions of the Plan that relate to
Section 242(b)(2) of TEFRA.

 

8



--------------------------------------------------------------------------------

ARTICLE II

 

TIME AND MANNER OF DISTRIBUTION

 

2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

 

2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

(a) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, then, except as provided in Article VI, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

 

(b) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, then, except as provided in Article VI, distributions to
the designated beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

 

(c) If there is no designated beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(d) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 2.2, other than
Section 2.2(a), will apply as if the surviving spouse were the Participant.

 

For purposes of this Section 2.2 and Article IV, unless Section 2.2(d) applies,
distributions are considered to begin on the Participant’s required beginning
date. If Section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under Section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the Participant before the Participant’s required
beginning date (or to the Participant’s surviving spouse before the date
distributions are required to begin to the surviving spouse under Section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.

 

2.3. Forms of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with Articles III and IV of this
Amendment. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of Section 401(a)(9) of the Code and
the Treasury regulations.

 

9



--------------------------------------------------------------------------------

ARTICLE III

 

REQUIRED MINIMUM DISTRIBUTIONS DURING PARTICIPANT’S LIFETIME

 

3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

(a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

 

(b) if the Participant’s sole designated beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

 

3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Article III beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

 

ARTICLE IV

 

REQUIRED MINIMUM DISTRIBUTIONS AFTER PARTICIPANT’S DEATH

 

4.1. Death On or After Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated beneficiary, determined as follows:

 

(1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

(2) If the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

10



--------------------------------------------------------------------------------

(3) If the Participant’s surviving spouse is not the Participant’s sole
designated beneficiary, the designated beneficiary’s remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

 

(b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

 

4.2. Death Before Date Distributions Begin.

 

(a) Participant Survived by Designated Beneficiary. Except as provided in
Article VI, if the Participant dies before the date distributions begin and
there is a designated beneficiary, the minimum amount that will be distributed
for each distribution calendar year after the year of the Participant’s death is
the quotient obtained by dividing the Participant’s account balance by the
remaining life expectancy of the Participant’s designated beneficiary,
determined as provided in Section 4.1.

 

(b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

(c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Section 2.2(a), this Section 4.2 will apply
as if the surviving spouse were the Participant.

 

ARTICLE V

 

DEFINITIONS

 

5.1. Designated beneficiary. The individual who is designated as the Beneficiary
under the Plan and is the designated beneficiary under Section 401(a)(9) of the
Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

5.2. Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 2.2. The required minimum distribution for the
Participant’s first distribution calendar year will be made on or before the
Participant’s required beginning date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s required beginning
date occurs, will be made on or before December 31 of that distribution calendar
year.

 

11



--------------------------------------------------------------------------------

5.3. Life expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

 

5.4. Participant’s account balance. The account balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

5.5. Required beginning date. The date specified in the Plan when distributions
under Section 401(a)(9) of the Internal Revenue Code are required to being.

 

9.

 

COMPENSATION

 

6.1 Effective Date. The provisions of this Part 9 shall be effective for plan
years beginning after December 31, 2001.

 

6.2 For purposes of the definition of Compensation under Section 2.14 and
Considered Compensation under Section 2.15, amounts under Section 125 include
any amounts not available to a Member in cash in lieu of group health coverage
because the Member is unable to certify that he or she has other health
coverage. An amount will be treated as an amount under Section 125 only if the
Employer does not request or collect information regarding the Member’s other
health coverage as part of the enrollment for the health plan.

 

10.

 

The following sentence is added at the end of Section 16.6 to read in its
entirety as follows:

 

“Whenever another plan is merged into this Plan, any special provisions
regarding such merger shall be set forth in an Appendix to this Plan.”

 

11.

 

The following Appendix A shall be added at the end of the Plan, effective as of
January 1, 2003:

 

12



--------------------------------------------------------------------------------

APPENDIX A

 

PROVISIONS RELATING TO THE MERGER

OF THE MARASCO NEWTON GROUP, LTD. SAVINGS PLAN

 

The Marasco Newton Group, Ltd. Savings Plan (the “MNG Plan”) shall be merged
into this Plan effective as of January 1, 2003 (the “Merger Date”). Effective as
of the Merger Date the assets of the MNG Plan shall be transferred to this Plan
and this Plan shall assume all liabilities for the benefits accrued under the
terms of the MNG Plan.

 

MNG Group Ltd. shall become an Employer effective as of December 27, 2002 and
each employee of MNG Group Ltd. who qualifies as an Eligible Employee shall
become a Participant under this Plan effective as of December 27, 2002 for
purposes of receiving an allocation of Grant Shares pursuant to Section 6.4(f)
of the Plan and effective as of the Merger Date for all other purposes of the
Plan. Thereafter, employees of the Marasco Newton Group shall become
Participants in this Plan in accordance with the provisions of Section 3.1 of
this Plan. Service with Marasco Newton Group, Ltd. prior to the Merger Date
shall be treated as Service under Section 2.54 of the Plan.

 

The balance of the Account or Accounts of each Participant who was formerly
covered under the MNG Plan shall include the Participant’s Account balance under
the MNG Plan as of the Merger Date, and the Participant’s account balance under
the MNG Plan shall be payable under this Plan in accordance with all payment
forms, options or terms as were then available under the MNG Plan (to the extent
any such payment option or terms are different from payment forms, options and
terms generally available under this Plan). Any amounts relating to
contributions made on or after the Merger Date shall be paid under the terms of
this Plan and, for the avoidance of doubt, no such amount shall be available for
any in-service distribution except as permitted under Article X of the Plan.

 

Except as permitted by Treasury Regulations (including Regulations §
1.411(d)-4), amounts attributable to elective contributions (as defined in
Regulations § 1.401(k)-1(g)(3)), including amounts treated as elective
contributions, shall be subject to the distribution limitations provided for in
Regulation § 1.401(k)-1(d).

 

IN WITNESS WHEREOF, SRA International, Inc. has caused this Second Amendment to
be executed on this 31st day of December, 2002.

 

SRA INTERNATIONAL, INC.

By:

 

/s/ C. Wayne Grubbs

--------------------------------------------------------------------------------

Print Name:

 

C. Wayne Grubbs

--------------------------------------------------------------------------------

Title:

 

VP, Assistant Secretary

--------------------------------------------------------------------------------

 

13